Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/22, 09/21/21 and 03/17/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #9, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by RAJASHEKHAR et al., (U.S. Pub. No, 2021/0202703), hereinafter referred to as "Rajashekhar".

Rajashekhar shows, with respect to claim #9, method of forming a semiconductor structure, the method comprising: forming a first silicon oxide layer (fig. #1, item 32) overlying a semiconductor substrate (fig. #1, item 9) (paragraph 0052, 0056); forming a first silicon layer (fig. #1, item 24) (paragraph 0058) overlying the first silicon oxide layer (fig. #1, item 32); forming a silicon nitride layer (fig. #1, item 42s) overlying the first silicon layer (paragraph 0061); 5forming a second silicon layer (fig. #1, item 26) (paragraph 0058) overlying the silicon nitride layer (fig. #1, item 42d) (paragraph 0088); forming a second silicon oxide layer (fig. #1, item 34) (paragraph 0052) overlying the second silicon layer (fig. #1, item 42s); removing the silicon nitride layer (fig. #10, items 42d, 42s; paragraph 0104, 0105); and converting the first amorphous silicon layer (fig. #1, item 24) and the second amorphous silicon layer (fig. #1, item 26) to a metal material respectively in contact with the first silicon oxide layer and the second silicon oxide layer (paragraph 0058). 

Rajashekhar shows, with respect to claim #11, a method further comprising: forming a layer of metal material (fig. #10, item 43S and 43D) extending between the first silicon oxide layer and the second silicon oxide layer (fig. #10, item 34) (paragraph 0106).

Rajashekhar shows, with respect to claim #12, wherein the silicon nitride layer (fig. #10, items 42d, 42s) is removed by a wet etch process (paragraph 0104, 0105).

Rajashekhar shows, with respect to claim #13, wherein the first amorphous silicon layer and the second amorphous silicon layer are characterized by a thickness of less than or about 5 nm (paragraph 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJASHEKHAR et al., (U.S. Pub. No, 2021/0202703), hereinafter referred to as "Rajashekhar" and in view of Wu et al., (U.S. Pat. No. 2022/0051938), hereinafter referred to as "Wu".

Rajashekhar substantially shows the claimed invention as shown in the rejection above. 
Rajashekhar fails to show, with respect to claim #10 a method wherein the converting comprises: flowing a metal-containing precursor to contact the first amorphous silicon layer and the second amorphous silicon layer; and forming a volatile silicon-containing byproduct while forming a layer of the metal material.

Wu teaches, with respect to claim #10 a method wherein the converting comprises: flowing a metal-containing precursor (paragraph 0106) to contact the metal free (paragraph 0071) layer (fig. #12a, item 100); and forming a volatile silicon-containing byproduct while forming a layer of the metal material (paragraph 0109).

The Examiner notes that Wu does not explicitly state that the precursor contacts both the first and second amorphous layer. However, the Examiner takes the position that Wu shows that a stack may consist of 48 to 512 layers of alternation oxides, nitrides and amorphous silicon, depending of the application (paragraph 0051). Therefore, the Examiner takes the position that one of ordinary skill in the art would recognize that multiple layers of amorphous layers are contacted with the precursor as shown in the rejection above. Also, the Examiner notes that Wu does not explicitly describe/label the list of precursors that may be used to metalize the amorphous layer, as volatile or as producing a volatile silicon-containing byproduct. However, the Examiner notes that the neither the present specification nor the claim language shows or describes what is considered a ‘volatile silicon-containing byproduct”. For examination purposes, the Examiner is using Webster to define the term volatile as follows; 
Vol-a-tile - easily evaporated at normal temperatures: liable to change rapidly and unpredictably.
The Examiner takes the position that multiple precursors shown by Wu would produce what would be considered as a ‘volatile silicon-containing byproduct’. For these reasons, the Examiner takes the position that Wu indeed does show a precursor contacting the amorphous layer that is capable of producing a volatile silicon-containing byproduct. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10 a method wherein the converting comprises: flowing a metal-containing precursor to contact the first amorphous silicon layer and the second amorphous silicon layer; and forming a volatile silicon-containing byproduct while forming a layer of the metal material, into the method of Rajashekhar, with the motivation the exposure of amorphous layer changes the conductive characteristics of the layer, as taught by Wu.
	
//
Claim #14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJASHEKHAR et al., (U.S. Pub. No, 2021/0202703), hereinafter referred to as "Rajashekhar" and in view of Sawa et al., (U.S. Pat. No. 9,892,930 B1), hereinafter referred to as "Sawa".


Rajashekhar shows, with respect to claim #14, method of forming a semiconductor structure, the method comprising: forming a first silicon oxide layer (fig. #1, item 32) overlying a semiconductor substrate (fig. #1, item 9) (paragraph 0052, 0056); forming a first silicon layer (fig. #1, item 24) (paragraph 0058) overlying the first silicon oxide layer (fig. #1, item 32); forming a silicon nitride layer (fig. #1, item 42s) overlying the first silicon layer (paragraph 0061); 5forming a second silicon layer (fig. #1, item 26) (paragraph 0058) overlying the silicon nitride layer (fig. #1, item 42d) (paragraph 0088); forming a second silicon oxide layer (fig. #1, item 34) (paragraph 0052) overlying the second silicon layer (fig. #1, item 42s); removing the silicon nitride layer (fig. #10, items 42d, 42s; paragraph 0104, 0105); and converting the first amorphous silicon layer (fig. #1, item 24) and the second amorphous silicon layer (fig. #1, item 26) to a metal material respectively in contact with the first silicon oxide layer and the second silicon oxide layer (paragraph 0058). 

Rajashekhar substantially shows the claimed invention as shown in the rejection above. 
Rajashekhar fails to show, with respect to claim #14 a method wherein the second silicon oxide layer comprises a nitrogen dopant or a silicon-rich stoichiometry.

Wu teaches, with respect to claim #14 a method wherein a NAND-type memory device, with stack (fig. #4a, item 110) (column #5, lines 17-29) including a plurality of insulating layers [(fig. #4a, item 13 (silicon nitride) and 15 (silicon oxide)] wherein the Silicon oxide is deposited using SiH4 and N2O (column #12, lines 11-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a method wherein the second silicon oxide layer comprises a nitrogen dopant or a silicon-rich stoichiometry, into the method of Rajashekhar, with the motivation advantage of optical waveguide amplifier based on Erbium doped SRSO is the efficient energy transfer from electron-hole pairs generated in the Si nanocrystals to their near erbium ions and to make the insulating area low resistance, as taught by Wu.

Rajashekhar fails to show, with respect to claim #15 a method wherein the 15treating comprises performing a steam anneal.

Wu teaches, with respect to claim #15 a method wherein the 15treating comprises performing a steam anneal (column #7, lines 15-21).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, wherein the 15treating comprises performing a steam anneal, into the method of Rajashekhar, with the motivation that enhances the formation of passivation layers used to improve the light capture ability of crystalline photovoltaic cells, as taught by Wu. (have to have better motivation statement).


Rajashekhar shows, with respect to claim #20, method of forming a semiconductor structure, the method comprising: forming a first silicon oxide layer (fig. #1, item 32) overlying a semiconductor substrate (fig. #1, item 9) (paragraph 0052, 0056); subsequent the treating, the first silicon oxide layer and the second silicon oxide layer are characterized by a breakdown voltage of greater than or about 9 MV/cm (paragraph 0058).

The Examiner notes that Rajashekhar does not explicitly state the silicon oxide layer has a characteristic breakdown voltage of greater than 9MV/cm (9MV/cm =  0.9V/nm). However, the Examiner takes the position that it is well known in the art that silicon oxide normally has a breakdown voltage of 2.7 V/nm; thus, greater than that requested greater than or about 0.9V/nm. The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, to use the silicon oxide of Rajashekhar, since it has it has been well established that,  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
///
Claim #16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJASHEKHAR et al., (U.S. Pub. No, 2021/0202703), hereinafter referred to as "Rajashekhar" as modified by Sawa et al., (U.S. Pat. No. 9,892,930 B1), hereinafter referred to as "Sawa" and in further view of Kanakamedala et al., (U.S. Pat. No. 2018/0040627), hereinafter referred to as "Kanakamedala".

Rajashekhar as modified by Sawa, substantially shows the claimed invention as shown in the rejection above. 
Rajashekhar as modified by Sawa, fails to show, with respect to claim #16 a method wherein the first silicon oxide layer comprises the nitrogen dopant incorporated to a nitrogen concentration below or about 5%.

Kanakamedala teaches, in a similar method/device for manufacturing Three-Dimensional Memory with respect to claim #16 a method wherein a stack consisting of multiple silicon oxide (fig. 5a, item 32) and silicon nitride (fig. #5a, item 42) wherein the nitride portions of the silicon oxide material in which atomic percentage of nitrogen atoms among the set of all oxygen atoms and all nitrogen atoms is less than 1% (paragraph 0049).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, wherein the first silicon oxide layer comprises the nitrogen dopant incorporated to a nitrogen concentration below or about 5%, into the method of Rajashekhar as modified by Sawa, with the motivation that yields layers that process the advantages of low leakage current and high thermal stability characteristics, as taught by Kanakamedala.

///
Claim #18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJASHEKHAR et al., (U.S. Pub. No, 2021/0202703), hereinafter referred to as "Rajashekhar" as modified by Sawa et al., (U.S. Pat. No. 9,892,930 B1), hereinafter referred to as "Sawa" and in further view of Hoshi et al., (U.S. Pat. No. 2006/0246684), hereinafter referred to as "Hoshi".

Rajashekhar as modified by Koka, substantially shows the claimed invention as shown in the rejection above. 
Rajashekhar as modified by Koka, fails to show, with respect to claim #18 a method wherein the first silicon oxide layer is characterized by an oxygen to silicon stoichiometric ratio of less than or about 1.8:1.

Hoshi teaches, with respect to claim #18 a method wherein the first silicon oxide layer is characterized by an oxygen to silicon stoichiometric ratio of 1.76 (paragraph 0182).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18 a method wherein the first silicon oxide layer is characterized by an oxygen to silicon stoichiometric ratio of less than or about 1.8:1, into the method of Rajashekhar as modified by Koka, with the motivation the breakdown voltage of silicon rich oxide layers lowers sharply with the ratio of oxygen to silicon is lower thans1.8, as taught by Hoshi.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising providing a first and second silicon oxide layer, a silicon nitride layer and a polysilicon layer, (Zhang et al., 2022/0157847; RAJASHEKHAR et al., 2021/0202703; Lee et al., 2016/0043093), it fails to teach either collectively or alone, wherein removing the first silicon layer and the second silicon layer; and forming a metal layer between each of the first silicon oxide layer and the second silicon oxide layer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1- 8 are allowed.
Claim #1 
Removing the first silicon layer and the second silicon layer; and forming a metal layer between each of the first silicon oxide layer and the second silicon oxide layer.


Allowable Subject Matter
Claims #17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #17
The 20first silicon oxide layer is characterized by a Young's modulus of greater than or about 110 GPa.

Claim 19
The 25first silicon oxide layer is characterized by a Young's modulus of greater than or about 130 GPa. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/08/2022
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898